Fourth Court of Appeals
                               San Antonio, Texas
                                      May 5, 2022

                                  No. 04-22-00178-CV

           WEBB CONSOLIDATED INDEPENDENT SCHOOL DISTRICT,
                               Appellant

                                           v.

                         Robert MARSHALL and Amy Marshall,
                                     Appellees

                 From the County Court At Law No 1, Webb County, Texas
                           Trial Court No. 2020CVK001053C1
                        Honorable Hugo Martinez, Judge Presiding


                                    ORDER
       The Appellant's Motion for Extension of Time to File Brief is hereby GRANTED. The
appellant's brief is due on or before May 12, 2022.




                                                _________________________________
                                                Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of May, 2022.



                                                ___________________________________
                                                Michael A. Cruz,
                                                Clerk of Court